Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
receiving unit configured to receive – in claims 1 and 12
first question information generating unit configured to generate – in claims 1, 4-5, 7 and 12
second question information generating unit configured to generate – in claims 1, 4 and 12
answer search processing unit configured to search – in claims 1, 3 and 12
presentation unit configured to present – in claims 1 and 12
vector comparison question information generating unit configured to identify – in claim 2
component comparison question information generating unit configured to identify – in claim 2
confirmation unit configured to receive – in claims 3 and 5
log storage unit configured to store – in claims 6 and 9
machine learning processing unit configured to learn – in claim 6 
learning state determination unit configured to measure – in claim 7
search processing mediating unit configured to transmit – in claim 8
takeover unit configured to transmit – in claim 9
type receiving unit configured to receive – in claim 10
type determination unit configured to determine – in claim 10
generation control unit configured to cause – in claim 10
request destination switching unit configured to output – in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
5.	Claim 4 recites the limitation "the confirmation unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of prosecution, examiner has interpreted "the confirmation unit" as "a confirmation unit".
6.	Claim 5 recites the limitation "the confirmation unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of prosecution, examiner has interpreted "the confirmation unit" as "a confirmation unit".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 7519529 B1 hereinafter Horvitz) in view of Fan et al. (US 2016/0358094 A1, hereinafter Fan).
Regarding Claim 1
Horvitz teaches
A question answering system for presenting an answer to an input question, comprising: ([Abstract], “question-answering systems”)
- a receiving unit configured to receive the input question; (Regarding receiving unit, Horvitz teaches a processor and a memory which receive the user input; [Fig. 12]; [Col. 5, ln 42-44] “The query Subsystem 110 can also receive the user input 120 via a natural language processor 116.”)
- a first question information generating unit configured to generate question information for searching corresponding to the received input question by using a learned model for inferring question information from an input question; (Regarding first question information generating unit, Horvitz teaches a processor and a memory(Fig. 12) which enable inferring question information and Fig. 3 discloses algorithm; [Fig. 3][Col 5, ln 57-61] “The inference engine 112 can be employed to infer informational goals in queries in the user input 120. The inference engine 112 may access parse data produced by the natural language processor 116 and an inference model 160 to facilitate inferring such informational goals.”; “parse data” reads on “question information”)
- an answer search processing unit configured to search for an answer corresponding to the question information by using the question information generated by at least one of the first question information generating unit and the second question information generating unit; (Regarding answer search processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 1 discloses algorithm; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- a presentation unit configured to present the answer obtained through the searching. (Regarding presentation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable displaying output and Fig. 1 discloses algorithm; [Fig. 1][Col 5, ln 9-14] “The output 180 can include, but is not limited to, one or more responses, an answer responsive to a query in the user input 120, one or more re-phrased queries, one or more suggested queries (that may be employed, for example, in a QBE system) and/or an error code.”; Fig. 1 discloses Answer Generator sends a searched answer to output)	
Horvitz does not distinctly disclose
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; 
	However, Fan teaches
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; (Regarding second question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 2 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”; [0042] “In other embodiments, for example, the first vector representation is generated using dimensionality reduction on a word co-occurrence matrix.”; “using dimensionality reduction on a word co-occurrence matrix” reads on “without using the learned model”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz with the vector representation of Fan to provide question information with or without using a learned model thereby providing better accuracy for answer matching  (Fan [0041]).

Regarding Claim 2
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above and Fan further teaches
- wherein the second question information generating unit includes at least one of a vector comparison question information generating unit and a component comparison question information generating unit (Regarding vector comparison question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 3 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”)
- the vector comparison question information generating unit is configured to identify a question candidate having a vector relating to a word ([0041] “For example, some terms in question 402 a could be: “What”, “is”, “an”, “example”, “of”, “a”, “brown”, and “bear.”; it reads on “vector”) that is the same as or similar to the input question among from question candidates serving as candidates for question information prepared in advance and to generate [0041] “In another example, the terms could be “What is an example of and “a brown bear.””; this reads on “the identified question candidate”), and the component comparison question information generating unit is configured to identify a question candidate including an expression that is the same as or similar to an expression of a predetermined component of the input question among from question candidates serving as candidates for question information and to generate the identified question candidate as the question information. 
	Same motivation as claim 1.

Regarding Claim 3
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
- a confirmation unit configured to, when the question information is generated by at least one of the first question information generating unit and the second question information generating unit, receive a confirmation as to whether or not the generated question information is appropriate from a user who inputs the input question, wherein the answer search processing unit is configured to search for an answer by using the question information indicated in the confirmation received by the confirming unit as being appropriate. (Regarding confirmation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable dialog with user and Fig. 1 discloses algorithm; [Col 20, ln 32-34] “Drive dialog in pursuit of a more appropriate query, seeking input from users on confirmation about the validity of reformulated queries, per their informational goals.”; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)

Regarding Claim 11
	Claim 11 is a method claim corresponding to the steps of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

8.	 Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan further in view of Karov et al. (US 2018/0107652 A1, hereinafter Karov) further in view of Liddy et al. (US 5963940 A, hereinafter Liddy)

Regarding Claim 4
Horvitz as modified by Fan teaches all of the limitations of claim 2 as cited above but does not distinctly disclose
- the first question information generating unit is configured to generate the question information prior to the second question information generating unit, 
	However, Karov teaches
- the first question information generating unit is configured to generate the question information prior to the second question information generating unit, ([Fig. 8] 812 and 814 disclose the generation order of candidate alternatives)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the 
Horvitz as modified by Fan and Karov does not distinctly disclose	
- the second question information generating unit is configured to generate the question information when the confirmation unit receives the confirmation indicating that the question information generated by the first question information generating unit is not appropriate. 
	However, Liddy teaches
- the second question information generating unit is configured to generate the question information when the confirmation unit receives the confirmation indicating that the question information generated by the first question information generating unit is not appropriate. ([Fig. 2] discloses the user feedback (confirmation) from the query and query revision based upon the feedback; “revise query”command reads on “the confirmation indicating that the question information generated by the first question information generating unit is not appropriate”; [8:1-4] “Similarly, queries are shown as being input to GUI 70, and communicated to query processor 50Q, which generates an alternative representation of the query for use by the matcher.”; “generates an alternative representation of the query” reads on “generate the question information”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan and Karov with the user confirmation of Liddy to generate the appropriate question information thereby improving performance in answer matching (Liddy [10:3-7]).

Regarding Claim 5
Horvitz as modified by Fan teaches all of the limitations of claim 2 as cited above but does not distinctly disclose
- the confirmation unit is configured to cause a confirmation as to whether to be appropriate for the question information generated by the second question information generating unit prior to the question information generated by the first question information generating unit 
- the confirmation unit is configured to, when receiving the confirmation indicating that the question information is not appropriate, cause a confirmation as to whether the question information generated by the first question information generating unit is appropriate.
	However, Liddy teaches
- the confirmation unit is configured to cause a confirmation as to whether to be appropriate for the question information generated by the second question information generating unit 
prior to the question information generated by the first question information generating unit ([Fig. 2] discloses the user feedback from the query and query revision based upon the feedback; positive feedback implies that the generated information is appropriate)
- the confirmation unit is configured to, when receiving the confirmation indicating that the question information is not appropriate, cause a confirmation as to whether the question information generated by the first question information generating unit is appropriate. ([Fig. 2] discloses the user feedback from the query and query revision based upon the feedback; positive feedback implies that the generated information is appropriate)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the 
Horvitz as modified by Fan and Liddy does not distinctly disclose	
- the first question information generating unit is configured to generate the question information prior to the second question information generating unit, 
- when a confidence level in inference by the learned model for the question information generated by the first question information generating unit is equal to or smaller than a predetermined value
However, Karov teaches
- the first question information generating unit is configured to generate the question information prior to the second question information generating unit, ([Fig. 8] 812 and 814 disclose the generation order of candidate alternatives; 812 reads on first question information generation unit and 814 reads on second question information generating unit)
- when a confidence level in inference by the learned model for the question information generated by the first question information generating unit is equal to or smaller than a predetermined value ([0069] “For example, the computing device 102 may optimize machine-learned (or otherwise determined) thresholds of the semantic compiler module 202, optimize adaptable thresholds of the request decoder module 204 (including both automatic speech recognition parameters based on user-data and user-history, and recorded queries and dynamic domains, as well as candidate alternatives lattice 218 generation thresholds including scores, weights and interpolation thereof), and optimize dialogue management module 208 trajectories.”; [Fig. 8] 826 discloses the comparison between confidence level and threshold(predetermined value))
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz, Fan and Liddy with the alternative question representation of Karov to generate the different question information thereby improving accuracy for understanding user intent (Karov [0045]).

9.	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz in view of Fan further in view of Miranda et al.(US 2017/0278015 A1, hereinafter Miranda)

Regarding Claim 6
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
- a log storage unit configured to store a log in which the input question and the question information (Regarding log storage unit, Horvitz teaches a processor and a memory (Fig. 12) which enable storing log and Fig. 3 discloses algorithm; [Fig. 3] discloses input query log storage unit and “input query” reads on “the input question and the question information”)
- a machine learning processing unit configured to learn the learned model by using the log stored in the log storage unit. (Regarding machine learning processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 3 discloses algorithm; [Fig. 3][Col 10, ln 59-61] “The user input 310, via the input query log 330, can be provided to a learning system 340 via a natural language processor 316.”)
Horvitz as modified by Fan does not distinctly disclose
- indicated in the confirmation received by the confirming unit as being appropriate are associated with each other
	However, Miranda teaches
- indicated in the confirmation received by the confirming unit as being appropriate are associated with each other ([0067] “Additionally or alternatively, the database 136 may include and/or store statistical models, word models, and or any other model used to generate the datafield association 134 and/or the association feedback 140.”; “association feedback” reads on “confirmation received by the confirming unit as being appropriate are associated with each other”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the association feedback of Miranda to generate the appropriate question information thereby improving accuracy in answer matching (Miranda [0016]).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan and further in view of Griffin et al. (US 2019/0318198 A1, hereinafter Griffin).

Regarding Claim 7
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above but does not distinctly disclose

However, Griffin teaches
- a learning state determination unit (Griffin teaches a processor and a memory (Fig. 5) which enable determining learning state and Fig. 2 discloses algorithm;) configured to measure a correct answer rate for predetermined learning data with the learned model to measure a correct answer rate for the predetermined learning data with a new learned model generated by performing a new learning on the learned model, ([0019] “the newly trained models that are generated from this data is tested for accuracy.”; “tested for accuracy” reads on “measure a correct answer rate”) and to determine whether or not the correct answer rate with the new leaned model is smaller than the correct answer rate with the learned model, wherein the first question information generating unit is configured to use the learned model as it is when the learning state determination unit determines that the correct answer rate with the new leaned ([Fig. 2][0010]; discloses the algorithm to select the model with higher score between the current learned model and the new learned model”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the model assessment of Griffin to get the best learned model thereby achieving better predictive accuracy (Griffin [0017]).

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan and further in view of Kim et al. (US 2019/0042574 A1, hereinafter Kim).

Regarding Claim 8
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above but does not distinctly disclose
- a search processing mediating unit configured to, when appropriate question information corresponding to the input question fails to be generated, transmit the input question to a predetermined search system, receive a search result from the search system, and present the search result.
	However, Kim teaches
(Kim teaches a processor and a memory (Fig. 2B) which enable transferring search and [0067] discloses algorithm;) configured to, when appropriate question information corresponding to the input question fails to be generated, transmit the input question to a predetermined search system, receive a search result from the search system, and present the search result. ([0067] “the processor 150 may generate a query based on the obtained text information, and control the communication interface 120 to transmit the generated query to an external search server. In addition, the processor 150 may receive a search result in response to a query from the external search server via the communication interface 120, and control the display 110 to provide the received search result.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the external search of Kim to get the appropriate answer thereby achieving high relevancy in answer matching (Kim [0172]).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan and further in view of Boutcher et al. (US 8,817,968 B1 hereinafter Boutcher).

Regarding Claim 9
Horvitz as modified by Fan teaches all of the limitations of claim 1 as cited above and Horvitz further teaches
a log storage unit configured to store a log in which the input question and the question information generated by the first question information generating unit and the second [Fig. 3] discloses input query log storage unit and “input query” reads on “the input question and the question information”)
Horvitz as modified by Fan does not distinctly disclose

- a takeover unit configured to transmit a log corresponding to the input question stored in the log storage unit to a manned response system when appropriate question information corresponding to the input question fails to be generated.
However, Boutcher teaches
- a takeover unit configured to transmit a log corresponding to the input question stored in the log storage unit to a manned response system when appropriate question information corresponding to the input question fails to be generated. (Regarding takeover unit, Boutcher teaches a processor and a memory (Fig. 6) which enable request transfer and Fig. 4A discloses algorithm; [Col 7, ln 13-17] “The user's response may not be understood by the automated system. The session details and the inbound message 328 may then be forwarded to the live agent or human assistant 330 so the message may be interpreted.”; “may not be understood by the automated system” reads on “appropriate question information corresponding to the input question fails to be generated”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the manned response of Boutcher to get the exact question information thereby improving quality of user assistance (Boutcher [Col 1, ln 38-47]).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan and further in view of Ignatyev (US 2017/0236060 A1 hereinafter Ignatyev).
Regarding Claim 10
Horvitz as modified by Fan does not distinctly disclose

- a type receiving unit configured to receive a type of the input question; 
- a type determination unit configured to determine whether or not the type received by the type receiving unit is suitable for a process of generating the question information corresponding to the input question by the first question information generating unit; and 
- a generation control unit configured to cause the second question information generating unit to generate the question information without generating the question information by the first question information generating unit when the type determination unit determines that the type is not suitable for the process of generating the question information corresponding to the input question.
However, Ignatyev teaches
- a type receiving unit (Ignatyev teaches a processor and a memory (Fig. 5) which enable receiving type and Fig. 4 discloses algorithm) configured to receive a type of the input question; ([0090] “Identifying or determining a category or type of data being entered into the system or being evaluated after having previously been entered and stored (as suggested by step or stage 402, where this identification/determination may be performed by means of a user input, detection of a characteristic of the category or type of data, a semi- or fully automated discovery process, etc.”)
[0091] “Based on the identified/determined category, determining an appropriate algorithm, heuristic, or other form of data analysis technique applicable for use”; [Fig. 4] discloses the which step should be run based on the type determination result which reads on “generation control”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the type determination of Ignatyev to generate the appropriate question information thereby achieving higher accuracy in answer prediction (Ignatyev [0076]).      


8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz  in view of Fan and further in view of Adisesha (US 2015/0341464 A1 hereinafter Adisesha).

Regarding Claim 12
Horvitz teaches
[Abstract], “question-answering systems”; “systems” implies a plurality of question answering systems) wherein each of the question answering systems comprise
- a receiving unit configured to receive the input question; (Regarding receiving unit, Horvitz teaches a processor and a memory which receive the user input; [Fig. 12]; [Col. 5, ln 42-44] “The query Subsystem 110 can also receive the user input 120 via a natural language processor 116.”)
- a first question information generating unit configured to generate question information for searching corresponding to the received input question by using a learned model for inferring question information from an input question; (Regarding first question information generating unit, Horvitz teaches a processor and a memory(Fig. 12) which enable inferring question information and Fig. 3 discloses algorithm; [Fig. 3][Col 5, ln 57-61] “The inference engine 112 can be employed to infer informational goals in queries in the user input 120. The inference engine 112 may access parse data produced by the natural language processor 116 and an inference model 160 to facilitate inferring such informational goals.”; “parse data” reads on “question information”)
- a confirmation unit configured to, when the question information is generated by at least one of the first question information generating unit and the second question information generating unit, receive a confirmation as to whether or not the generated question information is appropriate from a user who inputs the input question, wherein the answer search processing unit is configured to search for an answer by using the question information [Col 20, ln 32-34] “Drive dialog in pursuit of a more appropriate query, seeking input from users on confirmation about the validity of reformulated queries, per their informational goals.”; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- an answer search processing unit configured to search for an answer corresponding to the question information by using the question information generated by at least one of the first question information generating unit and the second question information generating unit; (Regarding answer search processing unit, Horvitz teaches a processor and a memory (Fig. 12) which enable information retrieval and Fig. 1 discloses algorithm; [Fig. 1][Col 6, ln 59-63] “The answer generator 114 can, for example, receive as input predictions concerning informational goals and can access, for example, the knowledge data store 170 to retrieve information responsive to the query in the user input 120.”)
- a presentation unit configured to present the answer obtained through the searching. (Regarding presentation unit, Horvitz teaches a processor and a memory (Fig. 12) which enable displaying output and Fig. 1 discloses algorithm; [Fig. 1][Col 5, ln 9-14] “The output 180 can include, but is not limited to, one or more responses, an answer responsive to a query in the user input 120, one or more re-phrased queries, one or more suggested queries (that may be employed, for example, in a QBE system) and/or an error code.”; Fig. 1 discloses Answer Generator sends a searched answer to output)
	Horvitz does not distinctly disclose
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; 
	However, Fan teaches
- a second question information generating unit configured to generate question information for searching corresponding to the received input question without using the learned model; (Regarding second question information generating unit, Fan teaches a processor and a memory (Fig. 1) which enable question information generation and Fig. 2 discloses algorithm; [Fig. 3][0041] “Processing proceeds to step S260, where word embedding mod 310 generates a first vector representation of a term in the question.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz with the vector representation of Fan to provide question information with or without using a learned model thereby providing better accuracy for answer matching  (Fan [0041]).
	Horvitz as modified by Fan does not distinctly disclose
- a request destination switching unit configured to, when any one of the question answering systems fails to generate appropriate question information corresponding to the input question, output the input question to another question answering system.
	However, Adisesha teaches
[0020] “The request from the requesting terminal may be received by the interaction system over a network that communicatively couples the requesting terminal and the interaction system. The interaction system may parse the request and forward the request to a plurality of target terminals, over the network.”; [0049] “Further, the request can be parsed by the parsing module 122 based on various validation rules and data in the validation data 132. Additionally, based on parsing achieved by the parsing module 122, the analysis engine 126 can determine the context feature associated with the request and the also the service parameters in the request.”; “target terminals” reads on “another question answering system”; “context feature associated with the request” reads on “question information corresponding to the input question”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the question answering system of Horvitz and Fan with the request destination switch of Adisesha to transfer the input question to the different question answering system thereby providing prompt response to users (Adisesha [0006]).      

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barbosa et al. (US-9659248-B1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 2123
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123